                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 EASTERN DIVISION

PATRICK MARTIN                                                                       PLAINTIFF

v.                              Case No. 2:18-cv-00161-KGB-JTK

P. PRUITT, et al.                                                                 DEFENDANTS

                                             ORDER

       The Court has reviewed the Proposed Findings and Recommendations submitted by United

States Magistrate Judge Jerome T. Kearney (Dkt. No. 10). No objections have been filed, and the

time to file objections has passed. After careful review, the Court concludes that the Proposed

Findings and Recommendations should be, and hereby are, approved and adopted in their entirety

as this Court’s findings in all respects (Dkt. No. 10). Accordingly, the Court dismisses without

prejudice plaintiff Patrick Martin’s claims against defendants C. Hollister, R. Smith, P. Benson, J.

Sissel, M. Odom, K. Williams, Chatters, L. White, J. Carter, and C. Maruka.

       It is so ordered this 15th day of May, 2019.

                                                            _______________________________
                                                            Kristine G. Baker
                                                            United States District Judge
